DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered.

Status of the claims
Claims 1-20 were pending, claims 1-20 have been amended.  Therefore, claims 1-20 are currently pending for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-5, 7, 8-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Albreecht et al.   (US 8195767, hereafter Albreecht) in view of Popowitz et al. (US 20160234330, hereafter Popowitz).



Receiving and input provided by via a user interface (Albreecht [C9L1-5] discloses: When the web server 102 receives a request from the client 118 for a particular web page file 108);
interpreting the received input to identify one of a plurality of options available to be performed relating to a first uniform resource locator , the first uniform resource locator being directed to at least one content item in a content database, the at least one content item being identified by the interpreting of the received input (Albreecht [C12L55-63] discloses: determine whether the web browser 128 should send a request to the web server 102 for the updated image file 112 and determine whether such a request is necessary, the  web browser 128 processes the web page file 108 received in response to the second request as normal, including determining whether the web page file 108 includes an image file reference 110 defining an image file 112 (as a particular URL wherein the associated image is stored or located)  associated with or embedded within the web page 108);
contacting a data source of the content database to extract, based on the received input information from the data source, the extracted information comprising a content identifier of the at least one content item and metadata associated with the at least one content item (Albreecht [C18L33-41] discloses: the location of the file represents a network addressable location, where the associated image file may be retrieved. For instance, if the web server is associated with the domain name “www.abc.com,” then an image file named “image.jpg” in the default directory of the web server may have the generic URL of “www.abc.com/image.jpg.” In other instances, the location of the file may be specified by a specific IP address associated with the web server, image server, cache server, or other computer storing information for use by a web page file).
In response to determining, based on the interpreting of the received input, that the received input comprises a second request to repair the first uniform resource locator in an existing file, generating, based on the extracted information, a third uniform resource locator directed to the at least one content item by at least extracting first uniform resource locator from the existing file, comparing the first uniform  (Albreecht [C25L51-67] ] discloses: generating the requested web page file 108, the web server 102 (using the image file reference update module 105 or similar functionality) generates a new image file reference uniquely identifying the updated version of the stored image file. For instance, while the old version (or as illustrated in FIGURE 4A, the initial version) of the image file 112 may be associated with the image file reference 110 of “www.abc.com/image.jpg?abc,” (as the first URL) the updated image file reference 110 generated at box 470 may be “www.abc.com/image.jpg?xyz,” (as the third URL) where “xyz” represents some unique string or value identifying the updated version of the image file 112…: [C12L60-C13L15] also disclose comparing the first URL to a related content item  as  the web browser 128 processes the web page file 108 received in response to the second request as normal, including determining whether the web page file 108 includes an image file reference 110 (first URL) defining an image file 112 associated with or embedded within the web page 108 then compared to the set of cached image files 136 within the web cache 134).
Albreecht didn’t disclose, but Popowitz discloses: In response to determining, based on the interpreting of the received input, that the received input comprises a first request to generate a new data source, generating the new data source by at least storing a copy of the at least one content item in the new data source, contacting the new data source to retrieve a second uniform resource locator directed to the copy of the at least one content item stored in the new data source, and providing the second uniform resource locator (Popowitz [0070] discloses: retrieves the deep link URI settings for the domain name associated with the requested web page and constructs a number of deep link URIs and inserts them into the retrieved web page content. for example, inserting the deep link URIs into the web page content and in response to his or her request, the updated web page content including the deep link URIs (second URL); [0075] discloses: upon receiving a request for one of the web pages of the website, and retrieve the locally stored copy of the original website content and insert deep link URIs into the original website content before serving the revised website content up to a requester).



Regarding claim 2, Albreecht as modified discloses:   A computer program product as in claim 1, wherein the second uniform resource locator comprises a human friendly link comprising a textual identifier embedded therein to assist a human in understanding the linked content (Popowitz [0090] discloses: [0090] discloses: the web page being requested is http://www.example.com/products/detail.php?product_id=123 and the TXT record specifying a schema in the DNS record for the domain name example.com is ` TXT gd:ios:scheme=example`, the deep linking URI may be set to `example///products/detail.php?product_id=123.`).

Regarding claim 3, Albreecht as modified discloses:     A computer program product as in claim 1, wherein the operations further comprise: determining, based on the received input, that the third uniform resource locator should be a single uniform resource location to the at least one content item (Albreecht [C25L51-67] ] discloses: generating the requested web page file 108, the web server 102 (using the image file reference update module 105 or similar functionality) generates a new image file reference uniquely identifying the updated version of the stored image file. For instance, while the old version (or as illustrated in FIGURE 4A, the initial version) of the image file 112 may be associated with the image file reference 110 of “www.abc.com/image.jpg?abc,” (as the first URL) the updated image file reference 110 generated at box 470 may be “www.abc.com/image.jpg?xyz,” (as the third URL) where “xyz” represents some unique string or value identifying the updated version of the image file 112…);
consolidating the extracted information and constructing the single uniform resource locator (Albreech [C7L67-C8:3] discloses: a combination of some or all of these unique identifiers, as well as others, may be used or combined to create the unique identifier for the image file reference 110 of a particular image file 112).
 discloses:    A computer program product as in claim 1, wherein providing the second uniform resource locator  comprises displaying the second uniform resource locator in the user interface (Popowitz [0091] disclose: the deep link URI can be executed, which will call the application `example` to be executed with an input string of `/products/detail.php?product_id=123.` The example application can use the input string to display a particular user interface of the example application, where the state of the user interface (e.g., the content that is displayed) is at least partially determined by the input string) .
Regarding claim 5, Albreecht as modified discloses:   A computer program product as in claim 1, wherein providing the second uniform resource locator comprises opening a page and/or the copy content item in a web browser using the second uniform resource locator (Popowitz [0042] disclose: a browser or application choosing to open associated deep links must first load and parse the web page containing the linking markup).
Regarding claim 7, Albreecht as modified discloses:   A computer program product as in claim 1, wherein the second uniform resource locator further includes an embedded link directed to the at least one content item in the content database (Popowitz [0055] discloses: links embedded within the website may instead link to other applications rather than web pages. In this example, the deep link URIs will be inserted into web page 402 by proxy server 406).

Regarding claim 8, Albreecht as modified discloses:   A computer program product as in claim 1, wherein the comparing the first uniform resource locator to at least one link to the related content item further comprises contacting the data source, and wherein the constructing the third uniform resource locator further comprises using data consolidated from the data source to construct the third uniform resource locator (Albreecht [C25L51-67] ] discloses: generating the requested web page file 108, the web server 102 (using the image file reference update module 105 or similar functionality) generates a new image file reference uniquely identifying the updated version of the stored image file. For instance, while the old version (or as illustrated in FIGURE 4A, the initial version) of the image file 112 may be associated with the image file reference 110 of “www.abc.com/image.jpg?abc,” (as the first URL) the updated image file reference 110 generated at box 470 may be “www.abc.com/image.jpg?xyz,” (as the third URL) where “xyz” represents some unique string or value identifying the updated version of the image file 112…).

Regarding claim 9, Albreecht as modified discloses:  A computer-implemented method comprising: 
Receiving and input provided by via a user interface (Albreecht [C9L1-5] discloses: When the web server 102 receives a request from the client 118 for a particular web page file 108);
interpreting the received input to identify one of a plurality of options available to be performed relating to a first uniform resource locator , the first uniform resource locator being directed to at least one content item in a content database, the at least one content item being identified by the interpreting of the received input (Albreecht [C12L55-63] discloses: determine whether the web browser 128 should send a request to the web server 102 for the updated image file 112 and determine whether such a request is necessary, the  web browser 128 processes the web page file 108 received in response to the second request as normal, including determining whether the web page file 108 includes an image file reference 110 defining an image file 112 (as a particular URL wherein the associated image is stored or located)  associated with or embedded within the web page 108);.
contacting a data source of the content database to extract, based on the received input information from the data source, the extracted information comprising a content identifier of the at least one content item and metadata associated with the at least one content item (Albreecht [C18L33-41] discloses: the location of the file represents a network addressable location, where the associated image file may be retrieved. For instance, if the web server is associated with the domain name “www.abc.com,” then an image file named “image.jpg” in the default directory of the web server may have the generic URL of “www.abc.com/image.jpg.” In other instances, the location of the file may be specified by a specific IP address associated with the web server, image server, cache server, or other computer storing information for use by a web page file).
In response to determining, based on the interpreting of the received input, that the received input comprises a second request to repair the first uniform resource locator in an existing file, generating, based on the extracted information, a third uniform resource locator directed to the at least one content  (Albreecht [C25L51-67] ] discloses: generating the requested web page file 108, the web server 102 (using the image file reference update module 105 or similar functionality) generates a new image file reference uniquely identifying the updated version of the stored image file. For instance, while the old version (or as illustrated in FIGURE 4A, the initial version) of the image file 112 may be associated with the image file reference 110 of “www.abc.com/image.jpg?abc,” (as the first URL) the updated image file reference 110 generated at box 470 may be “www.abc.com/image.jpg?xyz,” (as the third URL) where “xyz” represents some unique string or value identifying the updated version of the image file 112…: [C12L60-C13L15] also disclose comparing the first URL to a related content item  as  the web browser 128 processes the web page file 108 received in response to the second request as normal, including determining whether the web page file 108 includes an image file reference 110 (first URL) defining an image file 112 associated with or embedded within the web page 108 then compared to the set of cached image files 136 within the web cache 134).
Albreecht didn’t disclose, but Popowitz discloses: In response to determining, based on the interpreting of the received input, that the received input comprises a first request to generate a new data source, generating the new data source by at least storing a copy of the at least one content item in the new data source, contacting the new data source to retrieve a second uniform resource locator directed to the copy of the at least one content item stored in the new data source, and providing the second uniform resource locator (Popowitz [0070] discloses: retrieves the deep link URI settings for the domain name associated with the requested web page and constructs a number of deep link URIs and inserts them into the retrieved web page content. for example, inserting the deep link URIs into the web page content and in response to his or her request, the updated web page content including the deep link URIs (second URL); [0075] discloses: upon receiving a request for one of the web pages of the website, and retrieve the locally stored copy of the original website content and insert deep link URIs into the original website content before serving the revised website content up to a requester).


Regarding claim 10, Albreecht as modified discloses:   A computer-implemented method as in claim 9, wherein the second uniform resource locator comprises a human friendly link comprising a textual identifier embedded therein to assist a human in understanding the linked content (Popowitz [0090] discloses: [0090] discloses: the web page being requested is http://www.example.com/products/detail.php?product_id=123 and the TXT record specifying a schema in the DNS record for the domain name example.com is ` TXT gd:ios:scheme=example`, the deep linking URI may be set to `example///products/detail.php?product_id=123.`).
 
Regarding claim 11, Albreecht as modified discloses:    A computer-implemented method as in claim 9, further comprising: determining, based on the input, that the third uniform resource locator should be a single uniform resource locator to the at least one content (Albreecht [C25L51-67] ] discloses  generating the requested web page file 108, the web server 102 (using the image file reference update module 105 or similar functionality) generates a new image file reference uniquely identifying the updated version of the stored image file. For instance, while the old version (or as illustrated in FIGURE 4A, the initial version) of the image file 112 may be associated with the image file reference 110 of “www.abc.com/image.jpg?abc,” (as the first URL) the updated image file reference 110 generated at box 470 may be “www.abc.com/image.jpg?xyz,” (as the third URL) where “xyz” represents some unique string or value identifying the updated version of the image file 112…);
consolidating the extracted information and constructing the single uniform resource locator (Albreech [C7L67-C8:3] discloses: a combination of some or all of these unique identifiers, as well as others, may be used or combined to create the unique identifier for the image file reference 110 of a particular image file 112).
(Popowitz [0091] disclose: the deep link URI can be executed, which will call the application `example` to be executed with an input string of `/products/detail.php?product_id=123.` The example application can use the input string to display a particular user interface of the example application, where the state of the user interface (e.g., the content that is displayed) is at least partially determined by the input string) .

Regarding claim 13, Albreecht as modified discloses:    A computer-implemented method as in claim 9, wherein providing the second uniform resource locator comprises opening a page and/or the copy of the at least one content item in a web browser using the second uniform resource locator (Popowitz [0042] disclose: a browser or application choosing to open associated deep links must first load and parse the web page containing the linking markup).
Regarding claim 15, Albreecht as modified discloses:   A computer-implemented method as in claim 9, wherein the second uniform resource locator further includes an embedded link directed to the at least one content item in the content database (Popowitz [0055] discloses: links embedded within the website may instead link to other applications rather than web pages. In this example, the deep link URIs will be inserted into web page 402 by proxy server 406).

Regarding claim 16, Albreecht as modified discloses:  A computer-implemented method as in claim 9, at wherein the comparing the first uniform resource locator to at least one link to the related content item further comprises contacting the data source, and wherein the constructing the third uniform resource locator further comprises using data consolidated from the data source to construct the third uniform resource locator (Albreecht [C25L51-67] ] discloses: generating the requested web page file 108, the web server 102 (using the image file reference update module 105 or similar functionality) generates a new image file reference uniquely identifying the updated version of the stored image file. For instance, while the old version (or as illustrated in FIGURE 4A, the initial version) of the image file 112 may be associated with the image file reference 110 of “www.abc.com/image.jpg?abc,” (as the first URL) the updated image file reference 110 generated at box 470 may be “www.abc.com/image.jpg?xyz,” (as the third URL) where “xyz” represents some unique string or value identifying the updated version of the image file 112…).

Regarding claim 17, Albreecht as modified discloses:  A system comprising computer hardware configured to perform operations comprising:
Receiving and input provided by via a user interface (Albreecht [C9L1-5] discloses: When the web server 102 receives a request from the client 118 for a particular web page file 108);
interpreting the received input to identify one of a plurality of options available to be performed relating to a first uniform resource locator , the first uniform resource locator being directed to at least one content item in a content database, the at least one content item being identified by the interpreting of the received input (Albreecht [C12L55-63] discloses: determine whether the web browser 128 should send a request to the web server 102 for the updated image file 112 and determine whether such a request is necessary, the  web browser 128 processes the web page file 108 received in response to the second request as normal, including determining whether the web page file 108 includes an image file reference 110 defining an image file 112 (as a particular URL wherein the associated image is stored or located)  associated with or embedded within the web page 108);.
contacting a data source of the content database to extract, based on the received input information from the data source, the extracted information comprising a content identifier of the at least one content item and metadata associated with the at least one content item (Albreecht [C18L33-41] discloses: the location of the file represents a network addressable location, where the associated image file may be retrieved. For instance, if the web server is associated with the domain name “www.abc.com,” then an image file named “image.jpg” in the default directory of the web server may have the generic URL of “www.abc.com/image.jpg.” In other instances, the location of the file may be specified by a specific IP address associated with the web server, image server, cache server, or other computer storing information for use by a web page file).
In response to determining, based on the interpreting of the received input, that the received input comprises a second request to repair the first uniform resource locator in an existing file, generating, based on the extracted information, a third uniform resource locator directed to the at least one content item by at least extracting first uniform resource locator from the existing file, comparing the first uniform resource locator to a related content item, constructing the third uniform resource locator based on the extracted information, and replacing the first uniform resource locator in the existing file with the third uniform resource locator (Albreecht [C25L51-67] ] discloses: generating the requested web page file 108, the web server 102 (using the image file reference update module 105 or similar functionality) generates a new image file reference uniquely identifying the updated version of the stored image file. For instance, while the old version (or as illustrated in FIGURE 4A, the initial version) of the image file 112 may be associated with the image file reference 110 of “www.abc.com/image.jpg?abc,” (as the first URL) the updated image file reference 110 generated at box 470 may be “www.abc.com/image.jpg?xyz,” (as the third URL) where “xyz” represents some unique string or value identifying the updated version of the image file 112…: [C12L60-C13L15] also disclose comparing the first URL to a related content item  as  the web browser 128 processes the web page file 108 received in response to the second request as normal, including determining whether the web page file 108 includes an image file reference 110 (first URL) defining an image file 112 associated with or embedded within the web page 108 then compared to the set of cached image files 136 within the web cache 134).
Albreecht didn’t disclose, but Popowitz discloses: In response to determining, based on the interpreting of the received input, that the received input comprises a first request to generate a new data source, generating the new data source by at least storing a copy of the at least one content item in the new data source, contacting the new data source to retrieve a second uniform resource locator directed to the copy of the at least one content item stored in the new data source, and providing the second uniform resource locator (Popowitz [0070] discloses: retrieves the deep link URI settings for the domain name associated with the requested web page and constructs a number of deep link URIs and inserts them into the retrieved web page content. for example, inserting the deep link URIs into the web page content and in response to his or her request, the updated web page content including the deep link URIs (second URL); [0075] discloses: upon receiving a request for one of the web pages of the website, and retrieve the locally stored copy of the original website content and insert deep link URIs into the original website content before serving the revised website content up to a requester).
Albreecht and Popowitz are analogous art because they are in the same field of endeavor, search system. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Albreecht, to include the teaching of Popowitz in order to insert deep linking into website content. The suggestion/motivation to combine is for mobile application deep linking into website content.

Regarding claim 18, Albreecht as modified discloses:   A system as in claim 17, wherein the operations further comprise: determining, based on the input, that the third uniform resource locator should be a single uniform resource locator to the at least one content item (Albreecht [C25L51-67] ] discloses: generating the requested web page file 108, the web server 102 (using the image file reference update module 105 or similar functionality) generates a new image file reference uniquely identifying the updated version of the stored image file. For instance, while the old version (or as illustrated in FIGURE 4A, the initial version) of the image file 112 may be associated with the image file reference 110 of “www.abc.com/image.jpg?abc,” (as the first URL) the updated image file reference 110 generated at box 470 may be “www.abc.com/image.jpg?xyz,” (as the third URL) where “xyz” represents some unique string or value identifying the updated version of the image file 112…);
consolidating the extracted information and constructing the single uniform resource locator (Albreech [C7L67-C8:3] discloses: a combination of some or all of these unique identifiers, as well as others, may be used or combined to create the unique identifier for the image file reference 110 of a particular image file 112).
Regarding claim 19, Albreecht as modified discloses:    A system as in claim 18, wherein the second uniform resource locator further includes an embedded link directed to the at least one content item in the content database (Popowitz [0055] discloses: links embedded within the website may instead link to other applications rather than web pages. In this example, the deep link URIs will be inserted into web page 402 by proxy server 406).

Regarding claim 20, Albreecht as modified discloses:    A system as in claim 18, wherein  comparing the first uniform resource locator to the related content item further comprises contacting the data source, and wherein the constructing the third uniform resource locator further comprises using data consolidated from the data source to construct the third uniform resource locator (Albreecht [C25L51-67] ] discloses: generating the requested web page file 108, the web server 102 (using the image file reference update module 105 or similar functionality) generates a new image file reference uniquely identifying the updated version of the stored image file. For instance, while the old version (or as illustrated in FIGURE 4A, the initial version) of the image file 112 may be associated with the image file reference 110 of “www.abc.com/image.jpg?abc,” (as the first URL) the updated image file reference 110 generated at box 470 may be “www.abc.com/image.jpg?xyz,” (as the third URL) where “xyz” represents some unique string or value identifying the updated version of the image file 112…).


Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Albreecht et al.   (US 8195767, hereafter Albreecht) in view of Popowitz et al. (US 20160234330, hereafter Popowitz) in view of Marston (US 20030037070).
Regarding claim 6, Albreecht didn’t disclose, but Marston discloses:   A computer program product as in claim 5, wherein the opening of the page and/or the copy of the at least one content item in the web browser using the second uniform resource locator comprises preventing the user from seeing or being able to copy the second uniform resource locator (Marston [0007] discloses: the URL should be delivered to the user in a secure form that deters copying and that would prevent subsequent access of the stream if the URL was copies). 
Albreecht and Marston are analogous art because they are in the same field of endeavor, search system. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Albreecht, to include the teaching of Marston in order to prevent their URL's from being hijacked by 
Regarding claim 14, Albreecht as modified discloses:   A computer-implemented method as in claim 13, wherein the opening of the page and/or the copy of at least one content item in the web browser using the second uniform resource locator comprises preventing the user from seeing or being able to copy the second uniform resource locator (Marston [0007] discloses: the URL should be delivered to the user in a secure form that deters copying and that would prevent subsequent access of the stream if the URL was copies). 
Albreecht and Marston are analogous art because they are in the same field of endeavor, search system. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Albreecht, to include the teaching of Marston in order to prevent their URL's from being hijacked by unscrupulous users. The suggestion/motivation to combine is to for delivering streaming media to users in a secure manner that prevents subsequent retrieval of such media by unauthorized users.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CINDY NGUYEN/Examiner, Art Unit 2161